Citation Nr: 1213299	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  04-09 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for chloracne.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in St. Louis, Missouri.  In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for chloracne as new and material evidence had not been submitted.

In March 2005, the Veteran testified at a hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in April 2005, March 2008, and January 2009 at which time it was remanded for additional development.  In March 2010, the Board denied the petition to reopen the claim for service connection for chloracne as new and material evidence had not been received.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a June 2011 Memorandum Decision (Davis, J.) the Court vacated the Board's March 2010 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.  The case was returned to the Board in January 2012 when it was remanded for additional development pursuant to the directives of the June 2011 Memorandum Decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its June 2011 Memorandum Decision, the Court held that VA erred in the notice it provided to the Veteran under the Veteran a Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103(a) (West 2002).  Judge Davis noted that the claim had previously been denied on the basis that there was no showing of current chloracne; hence to reopen the claim he needed to submit evidence of a current diagnosis of chloracne.  The notice instead had suggested that he needed to submit evidence of the continuous existence of his condition since service.  It was determined that the notice confused and, thus, prejudiced the Veteran.

In the January 2012 remand, the Board directed the RO/AMC to send a VCAA notice letter that identified the reasons for the prior final denial in October 1996, and the type of evidence necessary to satisfy the element of the underlying claim which was found insufficient in the previous final denial (i.e. a current diagnosis of chloracne or any other skin disease recognized as being associated with herbicide exposure).

In January 2012, the AMC sent the Veteran a letter which, in pertinent part, indicated that VA still needed "evidence showing that the following condition existed from military service to the present time:  Chloracne."  The notice provided in this letter does not comply with the remand instructions or remedy the deficiency found by the Court in its June 2011 Memorandum Decision.  

The January 2012 Board Remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11. Vet. App. 268, 271 (1998).  The Board's failure to insure compliance would constitute error in this case.  Id.  Thus, in order to comply with the Board's previous remand, the RO/AMC is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter identifying the reasons for the Board's October 1996 final denial and the type of evidence necessary to satisfy the element of the underlying claim which was found insufficient in the prior final denial (i.e. a current diagnosis of chloracne or any other skin disease recognized as being associated with herbicide exposure).

2.  If any benefit on appeal remains denied, the AOJ shall issue a Supplemental Statement of the Case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  Claims remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

